Citation Nr: 0106108	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision which denied the 
veteran's claim of service connection for a psychiatric 
disability.


REMAND

It is noted that the veteran has reported having received 
treatment for psychiatric problems while in service.  A 
review of his service medical records does indeed confirm 
that he received psychiatric treatment.  Specifically, during 
the course of a psychiatric consultation examination, in 
August 1984, it was noted that he was mildly dysthymic, and 
he was diagnosed as having a severe personality disorder.  At 
the time of his separation examination in November 1984, it 
was noted that he had a personality disorder (which was not 
considered disqualifying).  Post-service medical records, 
dated in the early 1990s and onward, reflect diagnoses 
including adjustment, dysthymic, major depressive, and 
personality disorders.  The case must now be remanded so that 
the veteran may be afforded a VA examination in order to 
determine the etiology of any current psychiatric 
disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
(The current record does not contain an opinion regarding the 
etiology of the veteran's current condition.)  Additionally, 
outstanding medical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

In a February 2001 informal hearing presentation, the 
veteran's representative indicated that the veteran desired 
service connection for alcohol dependence.  It appears that 
the veteran is arguing that his psychiatric disability caused 
his alcohol dependence.  This argument raises a claim of 
secondary service connection for alcohol dependence.  The 
question is whether the veteran's psychiatric disability (if 
service-connected) caused him to develop alcohol dependence.  
38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims 
has held that while compensation may not be paid for any 
disability resulting from abuse of alcohol or drugs, the 
plain language of the statute does not preclude the granting 
of service connection for abuse of alcohol or drugs.  See 
Barela v. West, 11 Vet. App. 280 (1998).  In Barela, the 
Court held that this may be a distinction with a real 
difference since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service connected.  Id.  For instance, 
dependents of a veteran may be entitled to educational 
assistance if the veteran died of a service-connected 
disability.  See 38 U.S.C.A. §§ 3510, 3501(a)(1).  It is 
noted that the claim of service connection for alcohol 
dependence has not been developed or adjudicated.  Inasmuch 
as the veteran's claim of service connection for alcohol 
dependence as secondary to a psychiatric disability is deemed 
to be "inextricably intertwined" with the claim of service 
connection for a psychiatric disability, the Board will defer 
a decision as to this issue pending completion of the 
development set forth below.

Additional matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  In particular, 
outstanding records from Upton County 
Psychiatric Clinic and the VA facility in 
Northampton, Massachusetts should be 
obtained.

3.  The veteran should be scheduled for a 
VA examination to evaluate that nature 
and etiology of any psychiatric disorder.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following items:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  State the diagnoses of all 
psychiatric disorders the veteran 
currently has.

c.  For each of the veteran's psychiatric 
disorders, state a medical opinion, based 
on the entire record, as to the time of 
onset of the disorder.

d.  Is it at least as likely as not that 
any of the veteran's psychiatric 
disabilities are the result of a disease 
or injury he had in military service?

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

.6  The RO should readjudicate the claim 
of service connection for a psychiatric 
disability.  Following this decision, the 
RO adjudicate the claim of service 
connection for alcohol dependence.  The 
entire claims file must be reviewed prior 
to any adjudicatory action.  If the claim 
is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


